Case: 1:19-cv-01952-SO Doc #:1 Filed: 08/26/19 1o0f5. PagelD #: 1

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT Oo
for the ce EEO PTT 8 eg
Northern District of Ohio ERY DIS ISTRICT COUR

MW BRISTRICT O
LEVEL AND

 

 

Civil Rights Division 9
© rae
1°19 67 +195
Carl A, Collins Case No.
(to be filled in by the Clerk's Office)
Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

Jury Trial: (check one) lv] Yes [No

JUDGE OLIVER

City of Cleveland,Municipal Court - Kimberly Barrett
Mills, Chief Police Prosecutor- Karyn Lynn, Asst.
Police Prosecutor- Hiram Morales

 

MAG. JUDGE RUIZ

Defendant(s)
(Write the full name of cach defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Smee Sime” See Nene See eee Se None Nae ee ei eee! et ee”

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

needed.
Name Carl A. Collins
Street Address 12621 Walnut Hill Drive
City and County North Royalton - Cuyahoga County
State and Zip Code Ohio 44133
Telephone Number (440) 582-0316

 

E-mail Address

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page lL of 5
Case: 1:19-cv-01952-SO Doc #:1 Filed: 08/26/19 2 of 5. PagelD #: 2

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case ~

Defendant No. 1

 

 

 

 

 

Name City of Cleveland Municipal Court
Job or Title (if town)

Street Address 1200 Ontario Street

City and County Cleveland - Guyhoga County
State and Zip Code Ohio 44112

Telephone Number .

 

E-mail Address Gf known)

 

Defendant No. 2

 

 

 

 

 

Name Kimberly Barnett Mills, esq

Job or Title (if known) Chief Cleveland Police Prosecutor
Street Address 1200 Ontario Street

City and County Cleveland - Cuyahoga County
State and Zip Code Ohio 44113

Telephone Number

 

E-mail Address ¢/ snows}

 

Defendant No. 3

 

 

 

 

Name Karyn J. Lynn, esq

Job or Title (ifierown) Assistant Cleveland Police Prosecutor

Street Address 1200 Ontario Street, 8th Floor.

City and County Cleveland- Cuyahoga County) eee
State and Zip Code Ohio 44113

Telephone Number een

 

E-mail Address (if known)

 

Defendant No. 4

 

 

 

 

Name Hiram Morales _
Job or Title (if known) Ohio State Highway Patrolman

Street Address Ohio State Highway Patrol Post 18, 525 west 140th Street

City and County Brook park - Cuyahoga County

State and Zip Code Ohio 44142

Telephone Number nO eee anne ee

 

E-mail Address fifknown)

 

Page 2 of 3
Case: 1:19-cv-01952-SO Doc #:1 Filed: 08/26/19 3 of 5. PagelD #: 3

Pro Se 1 (Rey. 12/16} Complaint fora Civil Case

il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check alf that apply)
[v |Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. if the Basis for Jurisdiction is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.
The U.S. Constitutional Provisions and Amendments at issue by the Plaintiff which may have been
violated by the Defendants in the Cleveland, Ohio Municipal Court case 14 TRC 030482 at issue
include the 4th, 5th, 6th and 8th Amendmenis.

 

B. if the Basis for Jurisdiction Is Diversity of Citizenship
1. ' The Plaintiff(s)

a, If the plaintiff is an individual

The plaintiff, Game) | , is a citizen of the

 

State of (nante)

 

b. if the plaintiff is a corporation

The plaintiff, (aame) , is incorporated

 

under the laws of the State of (ame) ,

 

and has is principal place of business in the State of tame)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

 

2. The Defendant(s)
a, If the defendant is an individual
The defendant, frame) , 18 a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5
Case: 1:19-cv-01952-SO Doc #:1 Filed: 08/26/19 4 of 5. PagelD #: 4

Pro Se 1 (Rey. 12/16) Complaint for a Civil Case

TIE.

TV.

b, If the defendant is a corporation

The defendant, frame) , is incorporated under

 

the laws of the State of (name) , and has its

 

principal place of business in the State of fname)

 

‘ Or is incorporated under the laws of (foreign nation) :

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stakes more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff arm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. [f more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

The Defendants(s) have as Individuals and a group violated several of the Constitutional rights of the Plaintiff.
Thereby placing fhe Plaintiff in a situation wherein he was convicted of a first degree misdemeanor and
sentenced to fines and incarceration. The sentences, fines and possible incarceration would have been avolded
if all of the Plaintiff's Constitutional Rights had been recognized and adhered to.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments, Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

The Plaintiff asks that all damages punitive and exemplary be set aside and that he be made whole and relieved
from the strictures of the false and unnecessary prosecution stemming from his Constitution Rights not having
been awarded him before and in the stated trial in Cleveland Municipal Ceurt.

Page 4 of $
Case: 1:19-cv-01952-SO Doc #:1 Filed: 08/26/19 5o0f5. PagelD #: 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

V. Certification and Ciosing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11,

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. 1 understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 08/26/2019

Signature of Plaintiff Cat C4 Cal

Printed Name of Plaintiff Carl A. Collins

 

 

B. For Attorneys

Date of signing:

 

} Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number

E-mail Address

 

Page 5 of 5
